7Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2008/0088331 A1) in view of Chan et al. (US 2002/0105349 A1).
Regarding claim 1, Yoshida at fig. 6 discloses a  probe socket for inspecting electric characteristics of an object to be tested, the probe socket comprising:
a support block formed with an upper support block [2] and a lower support block [35]  coupled together, the upper and lower support blocks each comprising a plurality [holes for 1POW] formed in vertical alignment [as shown] with one another [fig. 1A] for accommodating and supporting a plurality of power pins [1POW, fig. 1] in parallel, the power pins configured to be in contact with power terminals of the object to be tested [“device to be tested”].
Yoshida is silent about a conductive plate interposed between upper and lower support blocks and extending in a direction transverse to a lengthwise direction of the power pins, the conductive plate having a power connection pattern to electrically connect the plurality of power pins in common. Rather discloses a ground conductive plate 5 between upper and lower support blocks and extending in a direction transverse to a lengthwise direction of the ground pins, the conductive plate having a ground connection pattern to electrically connect the plurality of ground pins in common. Chan et al (hereafter Chan) at least at fig. 4 discloses PCB 320 with a conductive plate [360] extending in a direction transverse to a lengthwise direction of the power pins [350], the conductive plate having a power connection pattern [e.g. pattern of holes 360, fig. 5-6] to electrically connect the plurality of power pins [350] in common [fig. 5-6]. Chan also discloses the PCB 320 with a ground conductive plate 370 extending in a direction transverse to a lengthwise direction of the ground pins 340, the conductive plate having a ground connection pattern to electrically connect the plurality of ground pins in common. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the Yoshida with teaching of Chan in order to obtain advantages that Chan have to offer i.e. to reduce voltage drops in power delivery systems (see ¶0044-0045). 
[372 of Chan] formed in vertical alignment [as shown, fig. 5-6 of Chan] with one another for accommodating and supporting a plurality of ground pins [340 of Chan] in parallel, the ground pins configured to be in contact with ground terminals of the object to be tested [Abstract of Chan], wherein the conductive plate includes a ground connection pattern [pattern of holes of 370 of Chan] to electrically connect the plurality of ground pins in common [fig. 5-6 of Chan] .
Regarding claim 3, modified Yoshida, particularly Chan discloses the probe socket according to claim 2, wherein the conductive plate is formed with an insulation material [PCB 320] on which the power connection pattern [e.g. pattern of holes of 360] and the ground connection pattern [e.g. pattern of holes of 370] are arranged.
Regarding claim 5, modified Yoshida, particularly Chan discloses the probe socket according to claim 2, wherein the power connection pattern and the ground connection pattern comprise a plurality of power contact through holes [holes in 360, see fig. 5-6] and a plurality of ground contact through holes [holes in 370], respectively, to with which the power pins [350] and the ground pins [340] are in electric contact while passing therethrough [fig. 5-6].
Regarding claim 7, modified Yoshida, particularly Chan discloses the probe socket according to claim 5, wherein the power contact through holes and the ground contact through holes each have a shape selected from a clover, a star, a cross, a circle, and a polygonal shape [polygonal as shown at fig. 5-6].
[fig. 5-6].
Regarding claim 10, modified Yoshida, particularly Chan at fig. 5-6 discloses the probe socket according to claim 9, wherein the power connection pattern and the ground connection pattern each comprises a plurality of power contact through holes [fig. 6] and a plurality of ground contact through holes [fig. 5] regularly arranged at corresponding locations, and wherein the power contact through holes and the ground contact through holes are alternately arranged [as shown] to one another such that the power contact through holes of the power connection pattern align to the ground contact through holes [as shown] of the ground connection pattern when the first and second conductive plates are stacked together [as shown], and vice versa.
Regarding claim 12, modified Yoshida, particularly Chan discloses the probe socket according to claim 10, wherein the power contact through holes and the ground contact through holes each have a shape selected from a clover, a star, a cross, a circle, and a polygonal shape [polygonal holes as shown at fig. 5-6].

Claims 6, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yoshida and Chan as applied to claims 5, 2, 1 and 10, 9, 1 above, and further in view of Paige (US 4,056,299).
[Fa/Fb] and the ground connection pattern [Fa/Fb] comprises a plurality of contact portions [4b/4a as shown] protruding toward the center of the power contact through hole [3b/3a] and ground contact through hole [3a/3b]. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to use teaching of Paige to modify the combination of Yoshida and Chan, in order to obtain advantages that Paige has to offer (also see lines 29-37 of column 2).
Regarding claim 8, the combination of Yoshida and Chan discloses all the elements including the power contact through holes and the ground contact through holes, each have has a diameter for the power pins and the ground pins. They are silent about the power contact through holes and the ground contact through holes, each have has a diameter smaller than an outer diameter of the power pins and the ground pins. Paige at fig. 1-3 discloses the power contact through holes [3b/3a] and the ground contact through holes [3a/3b], each have has a diameter smaller [because of 4a/4b as shown] than an outer diameter of the power pins and the ground pins. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective 
Regarding claim 11, the combination of Yoshida and Chan, particularly Chan at fig. 5-6 discloses the power contact through holes [holes for 350] of the power connection pattern [on 360] have a diameter smaller than the ground contact through holes [520] of the power connection pattern, and the power contact through holes [510] of the ground connection pattern [on 370] have a diameter larger than the ground contact through holes. Chan also discloses the ground contact through holes of the power connection pattern have a diameter larger than an outer diameter of the power pins and the ground pins and the power contact through holes of the ground connection pattern have a diameter larger than an outer diameter of the power pins and the ground pins. They are silent about the power contact through holes of the power connection pattern have a diameter smaller than an outer diameter of the power pins and the ground pins, and the ground contact through holes of the ground connection pattern have a diameter smaller than an outer diameter of the power pins and the ground pins. Paige at fig. 1-3 discloses the power contact through holes [3b/3a] of the power connection pattern [6b/6a] have a diameter smaller [because of 4a/4b as shown] than an outer diameter of the power pins [as shown] and the ground pins, and wherein, and the ground contact through holes [3a/3b] of the ground connection pattern [6a/6b] have a diameter smaller [because of 4a/4b as shown]  than an outer diameter of the power pins and the ground pins [as shown]. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to use teaching of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



December 2, 2021